Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 08/07/2020 are made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. patented application No. 10713537.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of  the instant application discloses “determine a representation of a raw image of a plurality of raw images, comprising: transforming pixel-values of the raw image to produce a transformed image comprising transformed pixels of variance-stabilized values; successively performing processes of: soft camera projection; and image projection; and inverse transforming the transformed pixels; initialize a plurality of representation parameters of the representation; define a plurality of analysis parameters of an image analysis network processing the representation; and jointly train the plurality of representation parameters and the plurality of analysis parameters to optimize a combined objective function, thereby producing a learned machine”; and 
claim 1 of the patented application 10713537 discloses “determining a representation of a raw image of said plurality of raw images; initializing a plurality of representation parameters of said representation; defining a plurality of analysis parameters of an image analysis network configured to process said representation; and jointly training said plurality of representation parameters and said plurality of analysis parameters to optimize a combined objective function, comprising formulating said combined objective function as a nested bilevel objective function 
Claim 12 of the instant application discloses “means for transforming pixel-values of the raw image to produce a transformed image comprising transformed pixels of variance-stabilized values; means for successively performing: soft camera projection; and image projection; and means for inverse transforming the transformed pixels; means for initializing a plurality of representation parameters of the representation; means for defining a plurality of analysis parameters of an image analysis network processing the representation; and means for jointly training the plurality of representation parameters and the plurality of analysis parameters to optimize a combined objective function, thereby producing a learned machine”;
claim 12 of the patented application 10713537 discloses “transforming pixel-values of said raw image to produce a transformed image comprising pixels of variance-stabilized values; successively performing processes of: soft camera projection; and image projection; and inverse transforming said transformed pixels; initialize a plurality of representation parameters of said representation; define a plurality of analysis parameters of an image analysis network configured to process said representation; and jointly train said plurality of representation parameters and said plurality of analysis parameters to optimize a combined objective function”.
Claim 21 of the instant application discloses “transforming pixel-values of the raw image to produce a transformed image comprising transformed pixels of variance-stabilized values; successively performing: soft camera projection; and image projection; and inverse transforming the transformed pixels; initializing a plurality of representation parameters of the representation; defining a plurality of analysis parameters of an image analysis network processing the representation; and jointly training the plurality of representation parameters and the plurality of 
claim 20 of the patented application 10713537 discloses “determine a representation of a raw image of said plurality of raw images; initialize a plurality of representation parameters of said representation; define a plurality of analysis parameters of an image analysis network configured to process said representation; jointly train said plurality of representation parameters and said plurality of analysis parameters to optimize a combined objective function; and perform a cyclic bimodal operation wherein: during a first mode: said plurality of raw images is updated; and said processes of determining, initializing, defining, and jointly training are executed; and during a second mode, new images are classified according to latest values of said plurality of representation parameters and said plurality of analysis-parameters”.

Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/20/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669